DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-15 are rejected on the ground of nonstatutory double patenting over claim 1-2, 5-6, and 16-17 of U.S. Patent No. 9,132,455 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: USPN 3,132,455 discloses a parts washer rotatable between a horizontal and vertical orientation, including a wash basin, drain, internal reservoir, handle, rotatable lid, pumping unit with a power source, flexible tubing, a perimeter gap portion of at least 50% of the total volume of the internal reservoir, etc. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 9, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tai (USPPN 2010/0162479, previously cited in the IDS filed 3/17/2020). 
As to claim 1, Tai discloses a portable washing apparatus 100 including a wash basin 10, container 20, pumping unit 30, and showering unit 40 (Abstract, claim 1, Figure 1; Paragraph [0020]). The claim language reciting that the device is “rotatable between an in-use horizontal orientation and a totable 
As to claim 2, in Tai, pumping unit 30 is configured to pump fluid from the container 20 to the basin 10 (Figure 2).
As to claims 9 and 15, please see analysis of the Tai reference as applied to claims above, including language of intended use relating to the cleaning fluid. Also, Tai discloses at Figure 6, for example, its drain 114 is offset from a center of the washer body, as it is placed in the top half of the basin. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 8, and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tai as applied to claims above. 
As to claims 3-5, 8, 12-14, Tai discloses the pumping unit 30 having a fluid inlet with the container 20, a flexible hose 42, and nozzle formed on its outlet at head 41 (Paragraph [0025], Figure 2). Tai further discloses use of a pump 31 for actuating the pumping unit 30—disclosure of a pump 31 impliedly discloses the use of a switch and power source because the pump must be activated to commence pumping action. It would have been obvious to one having ordinary skill in the art to have an easy to access switch to allow easy access to the user. 
In Tai as shown at Figure 2, the outer sidewalls of the container 20 are spaced from the inner sidewalls of basin 10 to form a perimeter gap portion of the intimal reservoir that extends above the at least one drain 114 when the washer body is in the horizontal orientation.
Although it is not absolutely clear the percentage of the perimeter gap portion relative to the volume of the intimal reservoir in Tai, from its illustrations it appears to be approximately 50% of its total volume; it would have been obvious to one having ordinary skill in the art of the invention to optimize the ratio to be at least 50% to allow for a substantial internal reservoir of fluid for cleaning. 
Claims 6-7 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tai as applied to claim s above, and further in view of Lewis (USPN 6,463,756, previously cited in the IDS filed 3/17/2020). 
As to claims 6-7 and 10-11, Tai discloses the device, but is silent regarding use of a lid and handle. However, Lewis discloses a similarly oriented portable use apparatus with compartments that drain into a reservoir, and discloses its device has a lid, namely covers 28, 29 (Figure 1). Use of a lid would have been an obvious modification to Tai to allow for closure of the device during travel, as it is a portable device; further, the lid would prevent droplets of fluid present in the basin from leaking, as well as a sleek design aesthetic. Lewis further discloses use of a handle 33 (Figure 1), which allows a user to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711